Exhibit 10.6

OMNIBUS VOTING AGREEMENT, dated as of October 21, 2013 (this “Voting
Agreement”), by and among Apollo Hamlet Holdings, LLC, Apollo Hamlet Holdings B,
LLC, TPG Hamlet Holdings, LLC and TPG Hamlet Holdings B, LLC (each, a “Sponsor”,
and collectively, the “Sponsors”), Co-Invest Hamlet Holdings, Series LLC and
Co-Invest Hamlet Holdings B, LLC (collectively, the “Co-Investment Entities”,
and together with the Sponsors, the “Proxy Grantors”), Hamlet Holdings LLC
(“VoteCo”), Caesars Entertainment Corporation (“CEC”) and Caesars Acquisition
Company (“CAC”).

WHEREAS, pursuant to that certain Irrevocable Proxy, dated as of November 22,
2010 (the “Existing Proxy”), granted by the Proxy Grantors, VoteCo possesses
sole voting and dispositive control over all of the voting common stock, par
value $0.01 per share, of CEC beneficially owned by the Proxy Grantors (the
“Subject CEC Shares”);

WHEREAS, pursuant to that certain Irrevocable Proxy, dated as of the date hereof
(the “New Proxy”), granted by the Proxy Grantors, VoteCo possesses sole voting
and dispositive control over all of the shares of voting common stock, par value
$0.001 per share (“Class A Common Stock”) of CAC beneficially owned by the
Sponsors in the respective amounts set forth on Schedule A-1 hereto (the
“Subject Sponsors CAC Shares”) and that, as of the date of effectiveness of the
subscription rights distributed by CEC to its holders with respect to shares of
Class A Common Stock of CAC (the “Rights Offering”), VoteCo will possess sole
voting and dispositive control over all of the Class A Common Stock of CAC
beneficially owned by the Co-Investors in the respective amounts set forth on
Schedule A-2 hereto (the “Subject Co-Investors CAC Shares”, and together with
the Subject Sponsors CAC Shares, the “Subject CAC Shares;” and together with the
Subject CEC Shares, the “Subject Shares”);

WHEREAS, as a result of the Existing Proxy and the New Proxy, VoteCo possess
majority voting control over each of CEC and CAC, respectively;

WHEREAS, in connection with the transactions contemplated by that certain
Transaction Agreement, dated as of the date hereof (the “Transaction
Agreement”), by and among CAC, Caesars Growth Partners, LLC (“CGP”), CEC, HIE
Holdings, Inc., Harrah’s BC, Inc., PHW Las Vegas, LLC, Caesars Baltimore
Acquisition Company, LLC and Caesars Baltimore Management Company, LLC, CAC has
acquired as of the date hereof and intends to acquire on the date of
effectiveness of the Rights Offering, voting units of membership interests (the
“Class A Units”) in CGP and has been admitted as a member of CGP in accordance
with that certain Amended and Restated Limited Liability Company Agreement of
CGP, dated as of the date hereof (the “LLC Agreement”);

WHEREAS, pursuant to Section 7.5 of the LLC Agreement, CEC has the right to
acquire all or a portion of the Class A Units held by CAC on the terms and
subject to the conditions set forth in the governing documents of CAC and the
LLC Agreement (the “Call Right”);

WHEREAS, in order to ensure the ability to implement the Call Right, to comply
with certain existing obligations and as a condition to the willingness of CAC
and CEC to consummate the transactions contemplated in the Transaction
Agreement, the parties hereto have agreed, to make the representations,
warranties, covenants and agreements with respect to the Subject Shares as set
forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

Section 1. Covenants of VoteCo. VoteCo covenants and agrees during the term of
this Voting Agreement as follows:

(a) At any meeting of the stockholders of either CEC or CAC called to seek
approval that is required or necessary for consummation of the Call Right or in
any other circumstances upon which a vote, consent or other approval (including
by written consent) that is required or necessary for consummation of the Call
Right is sought, VoteCo shall (1) appear at the meeting or otherwise cause the
applicable Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and (2) vote (or cause to be voted) the applicable
Subject Shares in favor of granting any approval that is required or necessary
for consummation of the Call Right in accordance with the terms of the LLC
Agreement, other than voting the Subject CAC Shares in connection with the
option to elect to require CEC to acquire Class A Common Stock in lieu of
Class A Units as set forth in Section 7.5 of the LLC Agreement. For the
avoidance of doubt, this Voting Agreement does not apply to VoteCo’s right to
elect to require CEC to acquire Class A Common Stock in lieu of Class A Units,
and VoteCo may, in its sole discretion as holder of the sole voting and
dispositive control over all of the shares of Class A Common Stock, vote to
elect CEC to acquire Class A Common Stock in lieu of Class A Units in accordance
with the Section 7.5 of the LLC Agreement upon CEC’s exercise of the Call Right.

(b) VoteCo hereby agrees, while this Voting Agreement is in effect, (i) not to
enter into any voting agreements, whether by proxy, voting agreement or other
voting arrangement with respect to the Subject Shares (other than, for the
avoidance of doubt, the Existing Proxy and the New Proxy), and (ii) not to take
any action that would make any representation or warranty of VoteCo contained
herein untrue or incorrect, in each case, that would have the effect of
preventing VoteCo from performing its obligations under this Section 1. In
addition, until the Expiration Date (as defined below), VoteCo covenants and
agrees that it will not directly or indirectly, limit its right to vote in any
manner any of the Subject Shares (other than as set forth in this Voting
Agreement or any existing voting agreement of CEC) or take any action which
would have the effect of preventing or disabling VoteCo from performing its
obligations under this Voting Agreement.

 

2



--------------------------------------------------------------------------------

Section 2. Approval Rights; Transfer of Subject CAC Shares. The parties hereto
acknowledge that certain Harrah’s Entertainment, Inc. Stockholders Agreement,
dated as of January 28, 2008, as it may be amended from time to time in
accordance with its terms (the “CEC Stockholders Agreement”), entered into by
and among the Proxy Grantors, VoteCo and any other person that becomes a party
to such agreement, CEC and solely with respect to Sections 3.01 and 6.07 of such
CEC Stockholders Agreement, Apollo Investment Fund VI, L.P. and TPG V Hamlet
AIV, L.P., grants certain rights and imposes certain obligations to certain
parties hereto, and that therefore:

(a) In connection with the governance of CAC and its direct and indirect
subsidiaries, Sections 3.01 (Board of Directors) (a), (c), (d), (g), (h),
(i) and (j) and 6.15 (Splits; Issuances) and the corresponding definitions set
forth in Sections 1.01 (Certain Definitions) and 1.02 (Other Interpretative
Provisions) of the CEC Stockholders Agreement are hereby incorporated, mutatis
mutandi, by reference as if such sections were set forth in full herein and the
Proxy Grantors, VoteCo and CAC agree to observe and perform each of the terms
and conditions set forth in Sections 3.01 (Board of Directors) (a), (c), (d),
(g), (h), (i) and (j) and 6.15 (Splits; Issuances) and the corresponding
definitions set forth in Sections 1.01 (Certain Definitions) and 1.02 (Other
Interpretative Provisions) of the CEC Stockholders Agreement, with the
provisions related to:

(i) Hamlet Holdings instead referring to VoteCo;

(ii) Company instead referring to CAC;

(iii) the Board of Directors instead referring to the board of directors of CAC;

(iv) Apollo Directors instead referring to any member of the board of directors
of CAC designated by Apollo Hamlet Holdings, LLC, Apollo Hamlet Holdings B, LLC
and any affiliate thereof investing directly or indirectly in CAC (“Apollo”) and
TPG Directors instead referring to any member of the board of directors of CAC
designated by TPG Hamlet Holdings, LLC and TPG Hamlet Holdings B, LLC and any
affiliate thereof investing directly or indirectly in CAC (“TPG”); provided,
that the number of directors of the board of directors of CAC shall be seven
(7) instead of nine (9), with (x) two (2) instead of four (4) directors being
designated by the Apollo Members, (y) two (2) directors instead of four
(4) being designated by the TPG Members, and (z) three (3) directors instead of
one (1) Joint Directors being designated jointly by the Apollo Members and the
TPG Members; provided, further, that the Chairman of the board of directors of
CAC shall be designated by mutual agreement of Apollo Directors and the TPG
Directors; and provided, further, that the provisions regarding appointment on
behalf of Apollo Investment Fund VI, L.P. and TPG V Hamlet AIV, L.P. shall not
apply;

(v) any reference in Section 3.01(c) of the CEC Stockholders Agreement to
Section 3.01(b) of the CEC Stockholders Agreement should be ignored and instead
referring to Section 4(i)(y);

(vi) holders of Non-Voting Shares instead referring to holders of Subject CAC
Shares;

(vii) Stockholders instead referring to holders of Subject CAC Shares;

(viii) (A) the threshold amount of $50,000,000 in Section 3.01(d)(iv) of the CEC
Stockholders Agreement instead referring to $25,000,000; (B) the threshold
amounts of $100,000,000 in Section 3.01(d)(x) of the CEC Stockholders Agreement
instead referring to $25,000,000; (C) the threshold amount of $50,000,000 in
Section 3.01(d)(xx) of the CEC Stockholders Agreement instead referring to
$25,000,000 and (D) the threshold amount of $25,000,000 in Section 3.01(d)(xxi)
of the CEC Stockholders Agreement instead referring to $15,000,000;

 

3



--------------------------------------------------------------------------------

(ix) any reference to the date hereof in the CEC Stockholders Agreement instead
referring to the date of this Voting Agreement; and

(x) the reference to the Management Services Agreement in Section 3.01(d)(ix) of
the CEC Stockholders Agreement instead referring to that certain Management
Services Agreement, dated as of the date hereof, by and among, CAC, CGP and the
other parties thereto pursuant to which a CEC subsidiary shall provide certain
corporate services and back office support and business advisory services to
CAC, CGP and its subsidiaries and work together with CEC to develop future
projects as further described in the LLC Agreement.

Notwithstanding the foregoing, the obligations of the Proxy Grantors, VoteCo and
CAC pursuant to this Section 2(a) shall terminate upon (i) the unanimous consent
of the Sponsors or (ii) the Proxy Grantors holding less fifty percent (50%) of
the shares of Class A Common Stock of CAC; and

(b) In connection with any transfer of Subject CAC Shares, Sections 4.01
(Limitations on Transfer), 4.02 (Transfers to Permitted Transferees), 4.04
(Tag-Along Rights), 4.05 (Drag-Along Rights), 4.06 (Rights and Obligations of
Transferees) and 6.15 (Splits; Issuances) and the corresponding definitions set
forth in Sections 1.01 (Certain Definitions) and 1.02 (Other Interpretative
Provisions) of the CEC Stockholders Agreement are hereby incorporated, mutatis
mutandi, by reference as if such sections were set forth in full herein and the
Proxy Grantors, VoteCo and CAC agree to observe and perform each of the terms
and conditions set forth in Sections 4.01 (Limitations on Transfer), 4.02
(Transfers to Permitted Transferees), 4.04 (Tag-Along Rights), 4.05 (Drag-Along
Rights), 4.06 (Rights and Obligations of Transferees) and 6.15 (Splits;
Issuances) and the corresponding definitions set forth in Sections 1.01 (Certain
Definitions) and 1.02 (Other Interpretative Provisions) of the CEC Stockholders
Agreement, with the provisions related to:

(i) Stockholders instead referring to holders of Subject CAC Shares;

(ii) Company Shares instead referring to Subject CAC Shares;

(iii) Hamlet Holdings instead referring to VoteCo;

(iv) Company instead referring to CAC;

(v) the restrictive legend of Section 4.01(d) instead of referring to this
Voting Agreement;

(vi) any reference to the date hereof in the CEC Stockholders Agreement instead
referring to the date of this Voting Agreement; and

(vii) an Initial Public Offering instead referring to an Initial CAC Public
Offering. For purposes of this Voting Agreement, an “Initial CAC Public
Offering”

 

4



--------------------------------------------------------------------------------

means the first bona fide firm commitment underwritten public offering and sale
of 10% or more of the common stock, limited liability company interests or other
equity securities of CAC or its successors for cash pursuant to an effective
registration statement (other than Form S-4, S-8 or a comparable form) under the
Securities Act, and in which such shares of common stock, limited liability
company interests or other equity securities are listed on the New York Stock
Exchange, the NASDAQ Stock Market or another internationally recognized stock
exchange; provided, that, notwithstanding the foregoing, the public offering and
sale of Class A Common Stock pursuant to the Registration Statement on Form S-1
originally filed by CAC with the SEC on July 10, 2013 (as may be amended from
time to time) shall not constitute an Initial CAC Public Offering;

provided, that any references to right of first offer and preemptive rights in
applying the sections of the CEC Stockholders Agreement incorporated herein by
reference should be ignored as the provisions of Section 4.03 (Right of First
Offer) and Section 4.07 (Preemptive Rights) of the CEC Stockholders Agreement
are not incorporated herein by reference; provided, further, that the
restrictions of Section 4.01(a)(ii) of the CEC Stockholders Agreement with
respect to the Sponsors’ Initial Holding Period shall not apply, and therefore,
the Sponsors are thus allowed to transfer their Subject CAC Shares subject to
the tag-along rights and drag-along rights, but the Sponsors shall not require
the prior consent of VoteCo to transfer their Subject CAC Shares; provided,
further, that the restrictions of Section 4.01(b)(v) of the CEC Stockholders
Agreement shall not apply, for as long as such Stockholder or other Person
(other than the Sponsors and their Permitted Transferees) provides VoteCo with
evidence that such Stockholder or Person holds a gaming license and VoteCo is
satisfied with the evidence provided by such Stockholder or Person; and
provided, further, that the exceptions to the Tag-Along Right of
Section 4.04(d)(ii) of the CEC Stockholders Agreement shall not be applicable.
Any Person that acquires Subject CAC Shares pursuant to the terms of this
Section 2(b) shall agree to be bound by the provisions of this Section 2 and
Section 7 and such Person and its Subject CAC Shares shall be subject to the
terms of this Section 2 and Section 7.

Section 3. Representations and Warranties of the Parties. Each party hereby
represents and warrants, severally and not jointly, and solely on its own
behalf, to each other party that on the date hereof:

(a) Proxy Over Subject Shares. Subject to the Existing Proxy and the New Proxy,
VoteCo has sole voting and dispositive power, without restrictions, with respect
to all of the Subject CEC Shares and the Subject CAC Shares, respectively.

(b) Power, Binding Agreement. Such party has all requisite power and authority
to enter into and perform all of its obligations under this Voting Agreement and
to carry its obligations hereunder. Such party is duly organized and validly
existing under the laws of its jurisdiction of organization, and the execution
of this Voting Agreement, and the consummation of the transactions contemplated
herein, have been authorized by all necessary corporate or other action, and no
other act or proceeding, corporate or otherwise, on its part is necessary to
authorize the execution of this Voting Agreement or the consummation of any of
the transactions contemplated hereby. This Voting Agreement has been duly and
validly authorized, executed and delivered by VoteCo and constitutes a valid and
binding obligation of VoteCo, enforceable against VoteCo in accordance with its
terms.

 

5



--------------------------------------------------------------------------------

(c) No Violation. Neither the execution and delivery of this Voting Agreement
nor the consummation of the transactions contemplated hereby will (i) require,
other than with respect to applicable gaming laws and regulations, such party to
file or register with, or obtain any material permit, authorization, consent or
approval of, any governmental agency, authority, administrative or regulatory
body, court or other tribunal, foreign or domestic, or any other entity, or
(ii) violate, or cause a breach of or default under, or conflict with any
contract, agreement or understanding, any statute or law, or any judgment,
decree, order, regulation or rule of any governmental agency, authority,
administrative or regulatory body, court or other tribunal, foreign or domestic,
or any other entity or any arbitration award binding upon such party, except for
such violations, breaches, defaults or conflicts which are not, individually or
in the aggregate, reasonably likely to have an adverse effect on such party’s
ability to satisfy its obligations under this Voting Agreement. No proceedings
are pending which, if adversely determined, will have an adverse effect on such
party’s ability to vote any of its Subject Shares as contemplated by this Voting
Agreement.

Section 4. Termination. This Voting Agreement shall terminate upon the earlier
to occur of: (i) (x) the consummation of the Call Right (in full) with respect
to VoteCo’s obligations in Section 1 or (y) the termination of the obligations
with respect to VoteCo’s and CAC’s obligations in Section 2 in accordance to its
own terms, and (ii) the termination of the (x) Existing Proxy, with respect to
the Subject CEC Shares only, and (y) New Proxy, with respect to the Subject CAC
Shares only (the “Expiration Date”).

Section 5. No Agreement as Director or Officer. VoteCo makes no agreement or
understanding in this Voting Agreement in any member of VoteCo’s capacity as a
director or officer of CEC, CAC or any of its or their subsidiaries, and nothing
in this Voting Agreement: (i) will limit or affect any actions or omissions
taken by a member of VoteCo in any member of VoteCo’s capacity as such a
director or officer and no such actions or omissions shall be deemed a breach of
this Voting Agreement or (ii) will be construed to prohibit, limit or restrict
such member of VoteCo from exercising its fiduciary duties as an officer or
director of CEC, CAC or to its or their stockholders.

Section 6. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Voting Agreement was not
performed in accordance with the terms hereof and that there will be no adequate
remedy at law for any breach or attempted breach of this Voting Agreement by any
of the parties hereto. It is accordingly agreed that the parties waive (to the
extent legally permissible) any legal conditions required to be met for
obtaining of any injunctive or other equitable relief (including the posting of
a bond to obtain injunctive relief), and shall have the right to restrain any
breach or threatened breach of such covenants or agreements or otherwise to
obtain specific performance of the terms hereof, in addition to any other remedy
at law or in equity in case of any such breach or attempted breach.

Section 7. Miscellaneous.

(a) Entire Agreement; Amendment. This Voting Agreement, the Existing Proxy, the
New Proxy, the Transaction Agreement and the governing documents of CEC and CAC
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and

 

6



--------------------------------------------------------------------------------

oral, between the parties with respect thereto. Section 1 may not be amended,
modified or rescinded, in whole or in part at any time, except by an instrument
in writing signed by each of the parties hereto and all other provisions of this
Voting Agreement, except for Section 1, may not be amended, modified or
rescinded, in whole or in part at any time, except by an instrument in writing
executed by the Sponsors; provided that (a) any amendment (other than to
Section 2(b)) that would have a material adverse effect on a Proxy Grantor shall
require the written consent of that Proxy Grantor and (b) Section 2(b) and this
Section 7(a) may not be amended without the prior written consent of all Proxy
Grantors. No failure or delay on the part of any party (or third party
beneficiary) hereto in the exercise of any right hereunder will impair such
right or be construed to be a waiver of, or acquiescence in, any agreement
herein, nor will any single or partial exercise of any such right preclude any
other or further exercise thereof or of any other right. All rights and remedies
existing under this Voting Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available. Each party to this Voting Agreement
shall receive notice of any amendments and copies of any material amendment to
this Voting Agreement.

(b) Severability. If any provision of this Voting Agreement would be held in any
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Voting Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not be invalid,
prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Voting Agreement or affecting the validity or enforceability
of such provision in any other jurisdiction.

(c) Governing Law; Jurisdiction. This Voting Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of Delaware. Any action
or proceeding against the parties relating in any way to this Voting Agreement
may be brought and enforced exclusively in the courts of the State of Delaware
or (to the extent subject matter jurisdiction exists therefor) the U.S. District
Court for the District of Delaware, and the parties irrevocably submit to the
jurisdiction of both such courts in respect of any such action or proceeding.

(d) Counterparts. This Voting Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Voting Agreement may
be executed by facsimile or PDF signature.

(e) Assignment. This Voting Agreement shall not be assigned by operation of law
or otherwise without the consent of each non-assigning party hereto.

(f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS VOTING

 

7



--------------------------------------------------------------------------------

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF CAC, CEC,
VOTECO OR ANY HOLDER OF SUBJECT SHARES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS VOTING AGREEMENT.

(g) Waiver. No waiver of any breach of any of the terms of this Voting Agreement
shall be effective unless such waiver is made expressly in writing and executed
and delivered by the party against whom such waiver is claimed. No waiver of any
breach shall be deemed to be a further or continuing waiver of such breach or a
waiver of any other or subsequent breach. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.

(h) Further Assurances. In connection with this Voting Agreement and the
transactions contemplated hereby, each party hereto shall execute and deliver
any additional documents and instruments and perform any additional acts that
VoteCo or the Sponsors determine to be necessary or appropriate to effectuate
and perform the provisions of this Voting Agreement and those transactions.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Voting Agreement
to be signed individually or by its respective duly authorized officer as of the
date first written above.

 

HAMLET HOLDINGS LLC By:  

/s/ Marc Rowan

  Name:   Marc Rowan   Title:   Vice President CAESARS ENTERTAINMENT CORPORATION
By:  

/s/ Eric Hession

  Name:   Eric Hession   Title:   Senior Vice President and Treasurer CAESARS
ACQUISITION COMPANY By:  

/s/ Craig Abrahams

  Name:   Craig Abrahams   Title:   Secretary and Chief Financial Officer APOLLO
HAMLET HOLDINGS, LLC By:  

/s/ Marc Rowan

  Name:   Marc Rowan   Title:   Vice President APOLLO HAMLET HOLDINGS B, LLC By:
 

/s/ Marc Rowan

  Name:   Marc Rowan   Title:   Vice President HAMLET HOLDINGS LLC By:  

/s/ David Bonderman

  Name:   David Bonderman   Title:   Authorized Signatory

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

TPG HAMLET HOLDINGS, LLC By:  

/s/ David Bonderman

  Name:    David Bonderman   Title:   Authorized Signatory TPG HAMLET HOLDINGS
B, LLC By:  

/s/ David Bonderman

  Name:    David Bonderman   Title:   Authorized Signatory CO-INVEST HAMLET
HOLDINGS, SERIES LLC

By Its Managing Members

Apollo Management VI, L.P.

on behalf of affiliated investment funds

By AIF VI Management, LLC,

its general partner

By:  

/s/ Marc Rowan

  Name:    Marc Rowan   Title:   Authorized Signatory TPG GenPar V, L.P. By:  

TPG GenPar V Advisers, LLC

its general partner

By:  

/s/ David Bonderman

  Name:    David Bonderman   Title:   Authorized Signatory

CO-INVEST HAMLET HOLDINGS B, LLC

By Its Managing Members

Apollo Management VI, L.P.

on behalf of affiliated investment funds

By AIF VI Management, LLC, its general partner By:  

/s/ Marc Rowan

  Name:    Marc Rowan   Title:   Authorized Signatory TPG GenPar V, L.P. By:  

TPG GenPar V Advisers, LLC

its general partner

By:  

/s/ David Bonderman

  Name:    David Bonderman   Title:   Authorized Signatory

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A-1

Subject Sponsors CAC Shares

 

Stockholder

 

Subject CAC Shares

 

Address

Apollo Hamlet Holdings, LLC   12,406,404   Apollo Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019 Apollo Hamlet Holdings B, LLC   14,088,900   Apollo
Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019 TPG Hamlet Holdings, LLC   23,299,360   TPG Capital, L.P.
301 Commerce Street, Suite 300
Fort Worth, TX 76102 TPG Hamlet Holdings B, LLC     3,195,944   TPG Capital,
L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102



--------------------------------------------------------------------------------

SCHEDULE A-2

Subject Co-Investors CAC Shares

 

Stockholder

 

Subject CAC Shares

 

Address

Co-Invest Hamlet Holdings, Series LLC     Apollo Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019
and
TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102 Co-Invest Hamlet Holdings B, LLC     Apollo Management VI,
L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019
and
TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102